Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/04/2022 has been entered.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13; 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr, JR (US 20030060067 A1).
In reference to claim  1, Kerr teaches a quick mount apparatus (10; fig. 1, 2), comprising: a mount plate (A; image below) comprising a first terminal block (28; fig. 2) and a first pass through mechanism (32; fig. 2), the first terminal block having a defined perimeter, the first pass through mechanism being positioned outside the perimeter of the first terminal block (see fig. 2); and one or more engaging mechanisms (31; fig. 2 and 100; fig. 4.  See [0029], lines 6-9 which mentions that screws 100 are inserted into bores 31) for coupling the mount plate to a mountable device (shown in figure 3), wherein the first terminal block has extending therefrom building wiring (30; fig. 1, 2) that is fed through the first pass through mechanism (32), wherein the first terminal block is electrically couplable with a second terminal block (50; fig. 3) of the mountable device (shown in figure 3).

    PNG
    media_image1.png
    457
    647
    media_image1.png
    Greyscale

In reference to claim  2, Kerr teaches wherein the one or more engaging mechanisms comprises a first hole (pertaining to 31; fig. 2) through which a screw (100; fig. 4) may be secured.
In reference to claim  3, Kerr teaches wherein the one or more engaging mechanisms comprise a screw based mounting post (60; fig. 3, 4) for coupling with the mountable device (shown in fig. 3).
In reference to claim  4, Kerr teaches wherein the mountable device is powered by way of the building wiring and first and second terminal blocks (see fig. 1).
In reference to claim  5, Kerr teaches wherein the mountable device is one of a security camera, a lighting source, electrical device, or electrical fixture (figure 3 shows a ceiling fan).
In reference to claim  6, Kerr teaches wherein the first terminal block (28) comprises a universal junction box mount pattern (i.e. through the mounting plate, the terminal block is able to secure to a junction box 16).
In reference to claim  7, Kerr teaches wherein a weatherproofing layer (20; fig. 2) may be positioned facing a first mount plate surface (top surface of mount plate ‘A’) of the mount plate.
In reference to claim  8, Kerr teaches wherein the first terminal block (28) comprises female connectors (i.e. female connectors inside 28) and the second terminal block (50) comprises male connectors (i.e. pin contacts inside 50; see fig. 3).
In reference to claim  9, Kerr teaches further comprising an indexing mechanism (14;fig. 1, 2) for aligning the mount plate with the mountable device (i.e. 15; fig. 3 slides into 14).
In reference to claim  10, Kerr teaches wherein the indexing mechanism (14) comprises one or more of a notch, an arrow, a visual indicator (see [0027], lines 5-7 which mentions the presence of “stops” to aid in prevent the wrong ends of the mounting slides 14, 15 from being slid together), a screw boss, or a molded hole.
In reference to claim  11, Kerr teaches wherein the building wiring connects to a junction box (16; fig .1) attached to a structure (18; fig. 1).
In reference to claim  12, Kerr teaches wherein the quick mount apparatus (10) is mountable to the junction box (see fig. 1).
In reference to claim  13, Kerr teaches wherein the quick mount apparatus (10) provides support for the mountable device during an installation process.
In reference to claim  14, Kerr teaches a method of installing a mountable device (shown in figure 3) using a quick mount apparatus (10; fig. 1), the method comprising: mounting a mount plate (A; image below) of the quick mount apparatus to a junction box (16; fig. 1, 2) attached to a structure (18;f fig. 1); and coupling (15 slides into 14; see [0014], lines 12-15) the mount plate to a mountable device (mounting device shown in figure 3); wherein the quick mount apparatus comprises one or more engaging mechanisms (31; fig. 2, 60; fig. 3, 4 and 100; fig. 4.  See [0029], lines 6-9 which mentions that screws 100 are inserted into bores 31) for coupling the mount plate to the mountable device (shown in figure 3), and wherein the mount plate comprises a first terminal block (28; fig. 2) and a first pass through mechanism (32), the first terminal block having a defined perimeter, the first pass through mechanism being positioned outside the perimeter of the first terminal block (see fig. 2), and the first terminal block having extending therefrom building wiring (30; fig. 1) that is fed through the first pass through mechanism, wherein the first terminal block is electrically couplable with a second terminal block (50; fig. 3) of the mountable device.

    PNG
    media_image1.png
    457
    647
    media_image1.png
    Greyscale

In reference to claim  15, Kerr teaches comprising supporting (i.e. 15 slides into and secures to 14) the mountable device using the quick mount apparatus during installation.
In reference to claim  16, Kerr teaches wherein the mountable device is powered by way of the building wiring and first and second terminal blocks.
In reference to claim  17, Kerr teaches the mountable device is one of a security camera, a lighting source, electrical device, or electrical fixture (figure 3 shows a ceiling fan).
In reference to claim  18, Kerr teaches the first terminal block comprises female connectors (i.e. female connectors inside 28)  and the second terminal block comprises male connectors (i.e. pin contacts inside 50; see fig. 3).
In reference to claim  19, Kerr teaches the quick mount apparatus further comprises an indexing mechanism (14; fig. 1, 2) for aligning the mount plate with the mountable device (i.e. 15; fig. 3 slides into 14).
In reference to claim  20, Kerr teaches wherein the indexing mechanism (14) comprises one or more of a notch, an arrow, a visual indicator (see [0027], lines 5-7 which mentions the presence of “stops” to aid in prevent the wrong ends of the mounting slides 14, 15 from being slid together), a screw boss, or a molded hole.   


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         08/12/2022